*1221OPINION.
Ivins:
Section 214 (a) (11) of the Revenue Act, of 1918 provides for the deduction of:
Contributions or gifts made within the taxable year to corporations organized and operated exclusively for religious, charitable, scientific, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual, or to the special fund for vocational rehabilitation authorized by section 7 of the Vocational Rehabilitation Act, to an amount not in excess of 15 per centum of the taxpayer’s net income as computed without the benefit of this paragraph.
Is the American Institute of Accountants such a corporation as is described in this subdivision of the law ? We think not. In the first place, to come within the provisions of the statute a corporation must be both organized and operated exclusively for one or more of the purposes mentioned. The fact that the institute was incorporated under subchapter III, District of Columbia Code, does not necessarily bring it. within the provisions of the revenue act quoted above. The title of that subchapter is “ societies, benevolent, educational, and so forth,” and section 599 thereof provides for the organization of societies for “ benevolent, charitable, educational, literary, musical, scientific, religious, or missionary purposes, including societies formed for mutual improvement or for the promotion of the arts.” This includes many kinds of objects not included among those of the corporations covered by section 214 (a) (11), supra.
The certificate of incorporation of the institute indicates, among its objects, “to unite the accountancy profession * * * to safeguard the interests of public accountants * * * to encourage cordial intercourse among accountants * * *,” which objects are incompatible with the provisions of section 214 (a) (11) that, in order to entitle a taxpayer to the deduction therein provided, the corporation to which the contribution is made must be organized exclusively for religious, charitable, scientific, or educational purposes, or for the prevention of cruelty to children or anímala
Regardless of what its actual practices may be, the purposes for which it is organized are sufficient to take it out of the classification of corporations contained in section 214 (a) (11).